Citation Nr: 1637361	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin rash disability, diagnosed as tinea pedis, dermatitis, and pruritus ani.

2.  Entitlement to service connection for a disability manifested by chronic pain, to include fibromyalgia, or as due to an undiagnosed illness or as a symptom of a medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to August 1988, and from October 1990 to February 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a skin rash disability, chronic pain, and residuals of a TBI.  Review of the record reflects that additional development is required prior to adjudication of the Veteran's appeal.

Although the RO made a formal finding of unavailability of the Veteran's service treatment records dated prior to 1994, the Board believes that additional efforts should be undertaken before a finding may be made that those records do not exist or that further efforts to obtain the records would be futile.  The Veteran had active duty service from May 1988 to August 1988, and from October 1990 to February 1995.  In response to a January 1996 request for the Veteran's service treatment records, the National Personnel Records Center (NPRC) provided service treatment records dated from late 1994 through January 1995.  In September 2009, the Records Management Center (RMC) provided additional treatment records dated from 1994 through 1995.  The RO did not conduct any additional searches for the Veteran's service treatment records.

As there are relevant additional service treatment records that are outstanding, further attempts must be made to obtain these records from the Department of the Army as well as any other appropriate federal records repository.  Also, an additional request should be sent to the NPRC to ensure that the Veteran's service treatment records were not provided to the NPRC after March 1996.  

I.  Skin Rash Disability

Thereafter, the Veteran should be provided with a new VA examination with regard to his skin rash disability.  Private treatment records from February 2009 through October 2009 document diagnoses of tinea pedis and pruritus ani.  Although the Veteran did not have evidence of a skin rash on examination in April 2011, an October 2009 VA examination indicates a presumption of dermatitis based upon the Veteran's reported symptoms.  However, the October 2009 VA examiner could not provide an opinion as to the etiology of the Veteran's skin rash because the service treatment records noting treatment for a rash during service did not indicate the body part on which the rash was located.  Although the October 2009 VA examiner was not able to provide the requested etiological opinion, the examiner did not consider the Veteran's lay statements of experiencing a rash on his wrists during service or his reports that the rash "comes and goes" on different body parts.  As a rash is something which is capable of lay observation, the Veteran's lay statements regarding the location of his rash during service are competent evidence which should be considered by the VA examiner.  Accordingly, a new VA examination is warranted to obtain an etiological opinion regarding the Veteran's skin rash disability which gives due consideration to his lay statements and reported symptoms during service.

II.  Traumatic Brain Injury

The Veteran should also be provided with a VA examination to determine whether the Veteran currently has residuals of an in-service traumatic brain injury.  The Veteran has reported that he incurred an in-service traumatic brain injury.  On his August 2009 claim form, the Veteran alleged that he incurred a traumatic brain injury during service from exposure to mortar attacks, rockets, and improvised explosive devices.  Although the medical evidence does not show diagnoses of residuals of a TBI, the Board believes that a VA examination is warranted to determine whether the Veteran currently has residuals of a TBI, and the nature and etiology of any such residuals.  

III.  Chronic Pain

Additionally, the Veteran should be provided with a new VA examination to determine whether his chronic pain is a symptom of an undiagnosed illness resulting from his service in the Persian Gulf from January 1991 to May 1991.  In that regard, the Veteran's service personnel records confirm that he served in Saudi Arabia from January 1991 to May 1991.  

Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability.  For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache, muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance, signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).

Although the Veteran was afforded a VA examination in April 2011, the VA examiner concluded that he did not meet the diagnostic criteria for a diagnosis of fibromyalgia.  The Veteran's claim was denied on the basis that he did not have a diagnosis of a disability manifested by chronic pain.  However, the April 2011 VA examiner did not provide an opinion as to whether the Veteran's chronic pain was a symptom of an undiagnosed illness associated with the Veteran's service in the Persian Gulf.  Accordingly, a new VA examination addressing this basis for service connection is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army, the National Personnel Records Center, and any other appropriate federal records repository, and request the Veteran's service treatment for his periods of active duty service from May 1988 to August 1988 and from October 1990 to February 1995.

All attempts to obtain this data, and any responses received, should be documented in the claims file.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, the Veteran and his representative should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e) of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.  The RO must also issue a formal finding of unavailability. 

2.  Thereafter, provide the Veteran with a VA examination to determine the etiology of his skin rash disability, diagnosed in the record as dermatitis, tinea pedis, and pruritus ani.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service evidence, and the Veteran's lay statements of record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin rash disability was incurred in or is otherwise related to the Veteran's military service, to include whether the skin rash disability first manifested during military service.  A complete rationale must be provided for the opinion proffered.  In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  Additionally, the examiner should provide the opinion without regard to whether the Veteran presents with evidence of a skin rash on examination.

3.  Schedule the Veteran for a VA examination to determine the existence and etiology of the claimed residuals of a TBI.  After a thorough review of the evidence in the claims file, to include the Veteran's service treatment records, the post-service medical evidence, and the Veteran's lay statements of record, the examiner should provide the following opinions:

*Does the Veteran have a current diagnosis of residuals of a traumatic brain injury?  The examiner should determine and report all of the symptoms associated with any traumatic brain injury.

*If the Veteran has a current traumatic brain injury, is it at least as likely as not (a 50 percent probability or greater) that it was incurred in or otherwise caused by active duty service?  The examiner must consider the Veteran's reports of in-service traumatic brain injury.  

The examiner is advised that the Veteran is competent to report his observable symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  A complete rationale must be provided for the opinion(s) proffered.  

4.  After completion of the above, schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's chronic pain symptoms.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed symptoms represent a medically unexplained chronic multisymptom illness or undiagnosed illness; and, whether it is at least as likely as not that the Veteran's reported symptoms represent a cluster of signs or symptoms typically seen in Gulf War Veterans.

The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.  A complete rationale for all opinions must be provided.

5.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).

6.  When the above development has been completed, readjudicate the issues on appeal with consideration of all evidence in the claims file.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




